DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuation application filed on 03/26/21
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 13-15, 22-28, 30-33, 37-38, and 43-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2009/0041617 A1).
Regarding claim 1, Lee discloses a device (Fig.2) for producing non-hydrated purified hydrogen peroxide gas (PHPG) when installed into a heating, ventilating, and air conditioning (HVAC) system [0024-0057] comprising:
A.    An enclosure (Fig.2);
B.    An air distribution mechanism [0024-0057] providing an airflow;
C.    An air-permeable substrate structure [0024-0057] having a catalyst on its surface and configured to produce non-hydrated purified hydrogen peroxide gas when exposed to a light source and provided an airflow;
D.    A source of ultraviolet (UV) light (Fig.2) comprising a wavelength between 190 nm and 460 nanometer (nm); and
wherein 
said airflow is through said air-permeable substrate structure (Fig.2); and said device produces PHPG that is free of ozone and directs it out of said enclosure when in operation.
Regarding claim 2, Lee discloses that the enclosure and said air distribution system providing an airflow are provided by a heating, ventilating, and air conditioning (HVAC) system [0024-0057], wherein air flows from the HVAC system through said air-permeable substrate structure and said device produces PHPG and directs it into a heated, ventilated and air-conditioned space. 
Regarding claim 3, Lee discloses that the enclosure and said air distribution system providing an airflow are provided by a heating, ventilating, and air conditioning (HVAC) system [0024-0057], wherein said airflow comprises an angle of incidence to said substrate structure that is greater than 14°.
Regarding claim 7, Lee discloses that the airflow comprises air having a humidity of at least 5% [0024-0057].
Regarding claim 8, Lee discloses a humidifier [0024-0057].
Regarding claim 13, Lee discloses that the air-permeable substrate structure [0024-0057] is a mesh having a percentage of open area between 10% and 60%.
Regarding claim 14, Lee discloses that the air-permeable substrate structure [0024-0057] is a mesh having a percentage of open area between 20% and 60%.
Regarding claim 15, Lee discloses that the percentage [0024-0057] of open areas selected from the group consisting of 10% to 20%, 20% to 30%, between 30% to 40%, 40% to 50%, and 50% to 60%.
Regarding claim 22, Lee discloses that the ultraviolet light does not include a wavelength below 187 nm [0024-0057].
Regarding claim 23, Lee discloses a filter that blocks ultraviolet light having a wavelength of 188 nm or less [0024-0057].
Regarding claim 24, Lee discloses that the wavelength of ultraviolet light is between 340 nm and 380 nm [0024-0057].
Regarding claim 25, Lee discloses that at least 90% of the power of said light is emitted between 340 nm and 380 nm [0024-0057].
Regarding claim 26, Lee discloses that at least 99% of the power of said light is emitted between 350 nm and 370 nm [0024-0057].
Regarding claim 27, Lee discloses that less than 1% of said light is ultraviolet B radiation having a wavelength of between 280 nm and 315 nm [0024-0057].
Regarding claim 28, Lee discloses that the ultraviolet B radiation is less than 0.1% of the total radiation [0024-0057].
Regarding claim 30, Lee discloses that the one or more filters to remove one or more contaminants [0024-0057] from said airflow prior to flowing through said air- permeable substrate structure selected from the group consisting of nitrogen oxide (NOx), sulfur oxide (Sox), volatile organic molecules (VOM), household dust, pollen, dust-mite debris, mold spores, pet dander, smoke, smog, and bacteria.
Regarding claim 31, Lee discloses that the one or more filters [0024-0057] is an organic vapor filter, a particulate filter, a high efficiency filter, a hydrophobic filter, an activated charcoal filter, or a combination thereof.
Regarding claim 32, Lee discloses that the contaminants [0024-0057] comprise nitric oxide (NO), nitrogen dioxide (NO2), sulfur oxide, sulfur dioxide, formaldehyde, acetaldehyde, toluene, propanol, or butene.
Regarding claim 33, Lee discloses that the one or more filters [0024-0057] comprise a particulate filter capable of capturing particles between 0.3 microns and 10 microns in size.
Regarding claim 37, Lee discloses that the air has a residence time [0024-0057] on said catalyst surface of less than a second.
Regarding claim 38, Lee discloses that the air-permeable substrate structure [0024-0057] further comprises a hygroscopic additive.
Regarding claim 43, Lee discloses that the catalyst [0024-0057] is a metal or metal oxide catalyst selected from the group consisting of titanium dioxide, copper, copper oxide, zinc, zinc oxide, iron, iron oxide, tungsten, tungsten trioxide, and mixtures thereof.
Regarding claim 44, Lee discloses that the metal [0024-0057] or metal oxide catalyst further comprises a co-catalyst selected from platinum, silver, gold, nickel, palladium, titanium dioxide ceramic, or extruded ceramic.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-8, 13-15, 22-28, 30-33, 37-38, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,967,094 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-3, 7-8, 13-15, 22-28, 30-33, 37-38, and 43-44 in this application have the same claims as claims 1-11 in the U.S. Patent No. 10,967,094 B2, except they are worded differently.
Claims 1-3, 7-8, 13-15, 22-28, 30-33, 37-38, and 43-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,232,076 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-3, 7-8, 13-15, 22-28, 30-33, 37-38, and 43-44 in this application have the same claims as claims 1-20 in the U.S. Patent No. 10,232,076 B2, except they are worded differently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798